 

FS Investment Corporation II 8-K [fsicii-8k_051217.htm]

 

Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 12, 2017 (together
with all exhibits and schedules hereto, this “Fourth Amendment”), is entered
into by and between DUNNING CREEK LLC, a Delaware limited liability company (the
“Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”) as Administrative
Agent (in such capacity, the “Administrative Agent”) and as a lender (DBNY and
each other Lender party to the Credit Agreement from time to time, the “Lenders”
and each a “Lender”). Capitalized terms used herein and not otherwise defined
herein have the meanings assigned to such terms in the Credit Agreement
described below.

 

RECITALS:

 

A.       The Borrower and DBNY are parties to a Credit Agreement dated as of May
14, 2014 by and among the Borrower and DBNY, as Administrative Agent and as a
Lender, as amended pursuant to that (i) First Amendment to Credit Agreement
dated as of June 4, 2014, (ii) Second Amendment to Credit Agreement dated as of
May 14, 2015 and (iii) the Third Amendment to Credit Agreement dated as of May
13, 2016 (the credit agreement, as amended and amended and restated prior to the
date hereof, the “Credit Agreement” and, the Credit Agreement, as amended by
this Fourth Amendment, the “Amended Credit Agreement”).

 

B.       The parties hereto desire, among other things, to (i) modify the
interest periods with respect to Loans, (ii) extend the Scheduled Commitment
Termination Date and (iii) modify certain other terms of the Credit Agreement as
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.       Amendment of Credit Agreement. Subject to satisfaction of the
of the conditions precedent set forth in Section 2 hereof, effective as of May
14, 2017 (as defined below), the Credit Agreement is hereby amended as follows:

 

(a)       Section 2.03(a) of the Credit Agreement is hereby deleted and replaced
in its entirety with the following:

 

“(a) Setup Fee. The Borrower shall pay to DBNY a Setup Fee in an amount and at
the time as set forth in the fee letter between DBNY and the Borrower dated as
of May 12, 2017 (the “May 2017 Fee Letter”). The Borrower agrees that, once
paid, the fees or any part thereof payable hereunder are irrevocable and
non-refundable under any circumstances. The May 2017 Fee Letter supersedes all
prior fee letters, which remain valid and enforceable until the execution of the
May 2017 Fee Letter.”

 

(b)       Section 3.04(a) of the Credit Agreement is hereby amended by replacing
any reference therein to Weighted Average Rate with LIBOR Rate.

 



 

 

 

(c)       Section 3.04(b) of the Credit Agreement is hereby amended by replacing
any reference therein to Weighted Average Rate with LIBOR Rate.

 

(d)       Section 3.04(c) of the Credit Agreement is hereby deleted and replaced
in its entirety with the following:

 

“(c)      Compensation. The Borrower shall compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all reasonable losses, expenses and
liabilities (including any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Loans, but excluding in any event the loss of anticipated profits)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender) a Borrowing of Loans does not occur on a date specified therefor in
a Borrowing Request (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 3.04(b)(i) (Increased Costs, Illegality, etc.)),
(ii) if any prepayment, repayment or conversion of any of its Loans occurs on a
date which is not the last day of an Interest Period applicable thereto, (iii)
if any prepayment of any of its Loans is not made on any date specified in a
notice of prepayment given by the Borrower or (iv) as a consequence of (c) any
other default by the Borrower to repay its Loans when required by the terms of
this Agreement (including an Event of Default resulting in acceleration of the
maturity of the Loans hereunder) or (d) an action taken pursuant to Section
3.04(b)(ii) (Increased Costs, Illegality, etc.). A Lender’s basis for requesting
compensation pursuant to this Section 3.04(c) and a Lender’s calculation of the
amount thereof shall, absent manifest error, be final and conclusive and binding
on the Borrower. With respect to clause (ii) of the immediately preceding
sentence, the compensation owed to the relevant Lender shall be equal to (x) the
product of (1) the amount of the applicable Loans made by the relevant Lender,
(2) the excess (if any) of (A) the LIBOR Rate for the relevant Interest Period
applicable to such Loans over (B) the LIBOR Rate applicable to a period equal to
the number of days remaining in the Interest Period applicable to such Loans and
(3) the number of days remaining in the Interest Period applicable to such
Loans, divided by (y) 360.”

 

(e)       Section 6.01(f)(v) of the Credit Agreement is hereby amended by
replacing “GSO (or any replacement sub-advisor to FSIC II Advisor)” with “the
Sub-Advisor”.

 

(f)        Section 9.03(b) of the Credit Agreement is hereby amended by
replacing each reference therein to GSO with “the Sub-Advisor”.

 

(g)       The definitions of “Applicable Margin,” “LIBOR Rate,” “Regulatory
Event” and “Scheduled Commitment Termination Date” in Annex I to the Credit
Agreement are hereby replaced in their entirety with the following:

 

““Applicable Margin” means 1.80% per annum.”

 



 2

 

 

““LIBOR Rate” means, with respect to any Interest Period, a rate per annum equal
to the rate for deposits in Dollars for a period of three months that appears on
the Bloomberg Screen BTMM Page under the heading “LIBOR FIX BBAM<GO>“ (or any
successor screen page) as of 11:00 a.m., London time, on the day that is two
London Banking Days preceding the first day of such Interest Period; provided,
that in the event no such rate is shown for any Interest Period, the LIBOR Rate
for such Interest Period shall be a rate per annum at which three-month deposits
in Dollars are offered by Deutsche Bank AG, London Branch, to prime banks in the
London interbank market at 11:00 A.M. (London time) on the relevant date
specified above in relation to the first day of such Interest Period for
delivery on the first day of such Interest Reset Period.”

 

““Regulatory Event” means the Manager, the Equity Owner, FSIC II Advisor, the
Borrower or the Sub-Advisor or any of their directors, principals or officers,
as the case may be, when acting in their official capacities in providing
investment advice, is formally investigated, officially charged, indicted or
convicted by a court, prosecutor or regulatory or self-regulatory governmental
authority or agency for fraud, misconduct, embezzlement, money laundering,
racketeering, insider trading, market manipulation or other similar illegality
or breach of similar regulation.”

 

““Scheduled Commitment Termination Date” means May 14, 2018.”

 

(h)          The following definitions are hereby added to Annex I to the Credit
Agreement in the applicable alphabetical location:

 

““Fourth Amendment Closing Date” means May 12, 2017.”

 

““London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.”

 

““May 2017 Fee Letter” has the meaning set forth in Section 2.03(a).”

 

““Sub-Advisor” means (x) GSO/Blackstone Debt Funds Management LLC, in its
capacity as sub-advisor under the Sub-Advisory Agreement, and (y) any
replacement sub-advisor pursuant to an amended Sub-Advisory Agreement or a new
sub-advisory agreement.”

 

(i)            The definitions of “Key Person” and “Key Person Event” in Annex I
to the Credit Agreement are hereby deleted in their entirety.

 

(j)            The definition of “Super-Collateralization Event” in Annex II to
the Credit Agreement is hereby replaced in its entirety with the following:

 

““Super-Collateralization Event” means the occurrence of any of the following
events or conditions:

 

 (i) [reserved];

 



 3

 

 

(ii) an event specified in Section 7.01(i) (Bankruptcy, Insolvency, etc.) with
respect to the Sub-Advisor or FSIC II Advisor;

 

(iii) the date on which any of the following becomes effective: (A) any entity
acting as a Sub-Advisor is removed, replaced, terminated or resigns as
sub-advisor pursuant to the Sub-Advisory Agreement (including as a result of
termination of the Sub-Advisory Agreement) or otherwise ceases for any reason to
act as sub-advisor in respect of or to be the only provider (other than FSIC II
Advisor) of investment advisory services, directly or indirectly, in connection
with this Agreement or (B) FSIC II Advisor is removed, replaced, terminated or
resigns as advisor pursuant to the Investment Advisory and Administrative
Services Agreement between FSIC II and FSIC II Advisor, dated February 8, 2012
(as amended); or

 

(iv) an event specified in Section 7.01(m) (Manager and Equity Owner Events),
Section 7.01(n) (Net Asset Value), Section 7.01(o) (Anti-Terrorism and
Anti-Money Laundering Events) or Section 7.01(p) (Regulatory Events).”

 

(k)           The Commitment of Deutsche Bank AG, New York Branch, as Lender,
shall, from and after the Fourth Amendment Closing Date, be replaced with the
Commitment of DBNY set forth on its signature page hereto.

 

(l)            The address of the Borrower set forth on Schedule 1 of the Credit
Agreement is hereby replaced with the following:

 

Dunning Creek LLC:
201 Rouse Boulevard
Philadelphia, PA 19112
Attention: Legal Department
Telephone: (215) 495-1150
Facsimile: (215) 339-1931
Electronic Mail: credit.notices@fsinvestments.com

 

Section 2.     Conditions Precedent. It shall be a condition precedent to the
effectiveness of Section 1 of this Fourth Amendment that each of the following
conditions is satisfied (the date on which such effectiveness occurs, the
“Fourth Amendment Closing Date”):

 

(a)         Agreements. The Administrative Agent shall have received executed
counterparts of this Fourth Amendment and the May 2017 Fee Letter duly executed
and delivered by an Authorized Representative of the Borrower.

 

(b)        Evidence of Authority. The Administrative Agent shall have received:

 

 (1)          a certificate of an Authorized Representative of the Borrower and
a Responsible Officer (which could be the same person as the Authorized
Representative), dated the Fourth Amendment Closing Date, as to:

  

    (i)       the authority of the Borrower to execute and deliver this Fourth
Amendment and to perform its obligations under the Amended Credit Agreement, the
Notes, and each other Credit Document executed by it, in each case as amended by
this Fourth Amendment and each other instrument, agreement or other document to
be executed in connection with the transactions contemplated in connection
herewith and therewith;

 



 4

 

 

   (ii)       the absence of any changes in the Organic Documents of the
Borrower since the copies delivered in connection with the closing of the Credit
Agreement; and

 

(2)       such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.

 

(c)          Officer’s Certificate. The Administrative Agent shall have received
a certificate (which may be the same certificate as reference in Section 2(b)(i)
above) of an Authorized Representative of the Borrower and a Responsible Officer
(which could be the same person as the Authorized Representative), in each case
on behalf of the Borrower dated as of the Fourth Amendment Closing Date, in form
and substance reasonably satisfactory to the Administrative Agent (which shall
be deemed to have been given under the Credit Agreement), to the effect that, as
of such date:

 

(1)       all conditions set forth in this Section 2 (CONDITIONS PRECEDENT) have
been fulfilled;

 

(2)       all representations and warranties of the Borrower set forth in
Article 5 of the Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and
correct in all material respects as if made on the Fourth Amendment Closing Date
(unless expressly made as of a certain date, in which case it shall be true and
correct in all material respects as of such date);

 

(3)       all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects as if made on the Fourth
Amendment Closing Date (unless expressly made as of a certain date, in which
case it shall be true and correct in all material respects as of such date); and

 

(4)       no Default or Event of Default shall be continuing.

 

(d)          Opinion of Counsel. The Administrative Agent shall have received a
legal opinion from Dechert LLP, counsel to the Borrower, the Manager and FSIC II
Advisor, in form and substance reasonably satisfactory to the Administrative
Agent covering such matters as the Administrative Agent may reasonably request.

 

(e)          Manager Letter. The Administrative Agent shall have received from
the Manager a letter in the form of Exhibit A hereto addressed to the
Administrative Agent reaffirming all of its obligations under the Manager Letter
entered into in connection with the Credit Agreement.

 



 5

 

 

(f)       Equity Owner Letter. The Administrative Agent shall have received from
the Equity Owner a letter in the form of Exhibit B hereto addressed to the
Administrative Agent reaffirming all of its obligations under the Equity Owner
Letter entered into in connection with the Credit Agreement.

 

(g)       FSIC II Advisor Letter. The Administrative Agent shall have received
from FSIC II Advisor a letter in the form of Exhibit C hereto addressed to the
Administrative Agent reaffirming all of its obligations under the FSIC II
Advisor Letter entered into in connection with the Credit Agreement.

 

(h)       Closing Fees, Expenses, etc. The Administrative Agent shall have
received for its own account, or for the account of the Lenders, as the case may
be, all fees, costs and expenses (x) then due and payable to it under the Credit
Agreement and the May 2017 Fee Letter and (y) incurred in connection with
negotiating and documenting this Fourth Amendment; it being understood that
payment of fees under the 2017 Fee Letter shall not count toward utilization of
the limit set forth in clause (x) of the definition of “Administrative Expenses”
or toward utilization of any other limit, cap or basket set forth in any Credit
Document.

 

(i)       After giving effect to Section 1 of this Fourth Amendment and any
requested Borrowing on the Fourth Amendment Closing Date, (1) the aggregate
principal amount of all Loans outstanding will not exceed the Maximum Commitment
and (2) the Overcollateralization Test is satisfied.

 

(j)       Satisfactory Legal Form. All limited liability company and other
actions or proceedings taken or required to be taken in connection with the
transactions contemplated hereby and all agreements, instruments, documents and
opinions of counsel executed, submitted, or delivered pursuant to or in
connection with this Fourth Amendment by or on behalf of the Borrower shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel; all certificates and opinions delivered pursuant to this Fourth
Amendment shall be addressed to the Administrative Agent and the Lenders, or the
Administrative Agent and the Lenders shall be expressly entitled to rely
thereon; the Administrative Agent and its counsel shall have received all
information, and such number of counterpart originals or such certified or other
copies of such information, as the Administrative Agent or its counsel may
reasonably request; and all legal matters incident to the transactions
contemplated by this Fourth Amendment shall be reasonably satisfactory to
counsel to the Administrative Agent.

 

Section 3.          Miscellaneous. 

 

(a)       GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

 



 6

 

 

(b)       Amendments, Etc. None of the terms of this Fourth Amendment may be
changed, waived, discharged or terminated unless such change, waiver, discharge
or termination is in writing signed by the Borrower and the Administrative Agent
(or other applicable party thereto as the case may be), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

  

(c)       Severability. If any one or more of the covenants, agreements,
provisions or terms of this Fourth Amendment shall be for any reason whatsoever
held invalid, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Fourth Amendment and shall in no way affect the validity or
enforceability of the other provisions of this Fourth Amendment.

 

(d)       Counterparts. This Fourth Amendment may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

(e)       Successors and Assigns. All covenants and agreements contained herein
shall be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

(f)       Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Fourth Amendment.

 

(g)       Entire Agreement. This Fourth Amendment constitutes a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall (together with the Amended Credit
Agreement and the other Credit Documents) constitute the entire agreement among
the parties hereto with respect to the subject matter hereof, superseding all
previous oral statements and other writings with respect thereto.

 

[Signature pages follow]

 

 7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered as of the day and year first above written.

 



  BORROWER:           DUNNING CREEK LLC, as Borrower         By: /s/ Gerald F.
Stahlecker       Name: Gerald F. Stahlecker     Title: Executive Vice President



 

[Signature Page to Fourth Amendment]

 



 

 



 



        ADMINISTRATIVE AGENT:         DEUTSCHE BANK AG, NEW YORK BRANCH, as
Administrative Agent         By: /s/ Miller Brownstein       Name: Miller
Brownstein     Title: Director         By: /s/ Andrew Johnson     Name: Andrew
Johnson     Title: Director



 

[Signature Page to Fourth Amendment]

 

 

 

 



        DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender         By: /s/ Miller
Brownstein       Name: Miller Brownstein     Title: Director         By: /s/
Andrew Johnson     Name: Andrew Johnson     Title: Director

 



The Commitment of Deutsche Bank AG, New York Branch, as Lender is as follows:

 

Amount of Commitment Percentage $150,000,000 100%



 

[Signature Page to Fourth Amendment]

 



 

 